DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Low (US 3,544,152).
Low discloses the claimed work area 32 selectively housed within a portable unit/trailer/camper 10 including a horizontal counter or worksurface 45 (Fig. 4) and a frame made up of a bottom panel, front and rear panels, a top panel and cabinetry below the counter or worksurface 45.  The front panel 36 (Fig. 1) of the frame contacts and is affixed to one end of the counter or worksurface 45, a rear panel 34 (Fig. 2) of the frame contacts and is affixed to the other end of the counter or worksurface 45 and cabinetry (Fig. 4) of the frame contacts and is affixed to a bottom of the counter or worksurface 45.  The work area 32 transitions from a first, indoor location to a second, outdoor location laterally outside of the camper by way of tracks/rails 79 (Fig. 7) and guideway or tracks/rails 124a (Fig. 4) which are connected to the frame (as recited in current claim 2). The first location is such that the counter or work surface 45 of the work area is at a position higher than a floor of the camper and in the second location such that the counter or work surface 45 is at a position higher than a “base” comprising the surface on which the camper wheels are positioned.  The camper floor and “base” are not level with each other yet the counter or work surface 45 is substantially the same height above the camper floor when in an indoor position as the height thereof above the base when in an outdoor position.
Regarding claim 2, potions of the frame contact and are affixed to the worksurface as explained above
Regarding claim 3, tracks are connected to the frame as explained above. 
Regarding claim 6, note spring 118 which assists to slow the angular deployment of the kitchen system and to assist in the force needed to retract the kitchen system.  The spring applies a force which is constantly applied to the kitchen system whether deployed or retracted.  See column 5, lines 24-25.
Regarding claim 8, the work area may be considered to be a pet grooming unit with the sink being “pet grooming equipment” where a pet may be washed.
Regarding claim 9, the “work area” of low is considered to be “portable”, as broadly as recited, by way of a towing vehicle.
Regarding claim 10, the first location is within the portable unit and the second location is on an exterior of the portable unit with the base being the surface on which the portable unit sits.
Regarding claim 11, any portion of the interior of the portable unit where a perspn may sit of lie down s considered to be “sleeping quarters”, as broadly as recited.  The work area of Low is a kitchen area.
Regarding claims 12-13, the work surface is a counter 45 and a sink 44 and stove 52 with a storage cabinet shown there below is shown in Figures 2 and 4.
Regarding claim 14, the portable unit is considered to be a camping trailer.
Regarding claim 15, the second location being on a lateral side of the portable unit is shown in Figure 4.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152).
Low discloses the claimed work area except for the use of rollers with the tracks instead of slides as recited in current claim 3.
Examiner takes Official notice that the use of tracks and slides as an interchangeable with and a functionally equivalent of tracks and rollers, as is notoriously well known in the art pertaining to camper slide out constructions.
	It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to substitute rails and slides for the rails and rollers of Low as an obvious mechanical expedient and as is notoriously well known in the art.  The advantage is that the slides provide low friction surface and use thereof avoids failure of the rollers which may occur due to dirt and debris arising from repeated extending and retracting of the work area.  
 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152).
Low discloses the claimed invention except for the exact degrees of the incline.
According to section 2144.05 of the MPEP:
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the work area of Low to slide downwardly to the outdoor location at an angle between 15 to 45 degrees by routine experimentation which would involve no new or unexpected results in this instance. The motivation for doing so would be to reduce the necessary open transverse space adjacent the side of the camper needed to deploy the work area into an outdoor/use location.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152).
Low does not disclose the counter/work surface being configured to be between about 5 and 42 inches from a base of the camper.
According to section 2144.05 of the MPEP:
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA1955) see also Peterson, 315 F.3d at1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)	
Therefore, it would have been obvious to one skilled in the art before the earliest effective filing date of the claimed invention to construct the countertop/work surface of the kitchen/work area system of Low to be between about 5 and 42 inches from a base of the camper by routine experimentation which would involve no new or unexpected results in this instance. The motivation for doing so would be to locate the countertop/work area at a height suitable for use when a camper occupant is either in a seated or a standing position.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 3,544,152)  in view of Pellicer (US 9,597,993 B2).
Low discloses the claimed invention except for the second location of the work area being located on a rear of the portable unit.
Pellicer discloses an expandable motor vehicle with a rear portion which is selectively extended to a second position at the rear of the motor vehicle and retracted to a first position within the motor vehicle.  See Figure 2.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to arrange the extendable and retractable work area of Low at the rear of the portable unit as taught by Pellicer to obviate the need for lateral space to extend the work area.

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dufrancatel (US 5,029,935) discloses a displaceable piece of furniture in the form of a table, shelf, work surface, cooking plate or sink which moves in an angular direction  once a closure panel 35 is in an open position.
Johnson (US 7,111,884 B2) discloses a rearwardly extendable work surface which utilizes a drawer type sliding mechanism.
Miller et al. (US 6,098,346) discloses a laterally displaceable slide out kitchen 12 which has a floor that remains above ground level when extended.
	Groover et al., (US 10,710,491) discloses a recreational vehicle with a slide out kitchen that is extensible parallel to the ground.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
10/8/22